--------------------------------------------------------------------------------

EXHIBIT 10.1


AMENDMENT NO. 7 TO AMENDED AND RESTATED
CREDIT FACILITIES AGREEMENT


This AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT FACILITIES AGREEMENT (this
“Agreement”) is entered into and effective as of November 14, 2008, by and among
(1) Pomeroy IT Solutions, Inc. (formerly known as, Pomeroy Computer Resources,
Inc., and as successor by merger with Val Tech Computer Systems, Inc.), (2)
Pomeroy Select Integration Solutions, Inc., (3) Pomeroy Staffing Solutions, LLC
(formerly, prior to conversion, Pomeroy Select Advisory Services, Inc.), (4)
Pomeroy IT Solutions Sales Company, Inc. (formerly known as, Pomeroy Computer
Resources Sales Company, Inc., and as successor by merger with TheLinc, LLC and
as successor by merger with Micrologic Business Systems of K.C., LLC), (5)
Pomeroy Computer Resources Holding Company, Inc., (6) Pomeroy Computer Resources
Operations, LLP, (7) PCR Holdings, Inc. (formerly known as, Technology
Integration Financial Services, Inc.), (8) PCR Properties, LLC (formerly, prior
to conversion, PCR Properties, Inc., and prior to such conversion, formerly
known as, T.I.F.S. Advisory Services, Inc.), (9) Alternative Resources
Corporation, a Delaware corporation (as successor by merger with Pomeroy
Acquisition Sub, Inc.), (10) ARC Service, Inc., a Delaware corporation, (11) ARC
Staffing Management LLC, a Delaware limited liability company, (12) ARC Shared
Services LLC, a Delaware limited liability company, (13) ARC Technology
Management LLC, a Delaware limited liability company, (14) ARC Solutions, Inc.,
a Delaware corporation, and (15) ARC Midholding, Inc., a Delaware corporation
(collectively and separately referred to as, “Borrower” or “Borrowers”), and GE
Commercial Distribution Finance Corporation, formerly known as Deutsche
Financial Services Corporation (“GECDF”), as Administrative Agent, and GECDF as
the sole Lender.


Recitals:


A.
Borrower, Administrative Agent and Lenders are party to that certain Amended and
Restated Credit Facilities Agreement dated as of June 25, 2004, as amended by
Amendment No. 1 (with Waiver) to Amended and Restated Credit Facilities
Agreement dated as of March 31, 2006, as amended by Amendment No. 2 (with
Waiver) to Amended and Restated Credit Facilities Agreement dated as of April
13, 2006, as amended by Amendment No. 3 (with Waiver) to Amended and Restated
Credit Facilities Agreement dated as of June 23, 2006, as amended by Amendment
No. 4 to Amended and Restated Credit Facilities Agreement dated as of June 25,
2007, as amended by Amendment No. 5 to Amended and Restated Credit Facilities
Agreement dated as of April 15, 2008, as amended by Amendment No. 6 to Amended
and Restated Credit Facilities Agreement dated as of June 25, 2008, and as
further amended or modified or consented to from time to time (the “Loan
Agreement”).



B.
GE Commercial Distribution Finance Corporation, as the sole Lender, and Borrower
have agreed to the provisions set forth herein on the terms and conditions
contained herein.


 
 

--------------------------------------------------------------------------------

 
 
Agreement


Therefore, in consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is hereby acknowledged, Borrower,
Administrative Agent and Lender hereby agree as follows:


Definitions.  All references to the “Agreement” or the “Loan Agreement” in the
Loan Agreement and in this Agreement shall be deemed to be references to the
Loan Agreement as it may be amended, restated, extended, renewed, replaced, or
otherwise modified from time to time.  Capitalized terms used and not otherwise
defined herein have the meanings given them in the Loan Agreement.


Effectiveness of Agreement.   This Agreement shall become effective as of the
date first written above, but only if this Agreement has been executed by
Borrower, Administrative Agent and Lender, and only if all of the documents
listed on Exhibit A to this Agreement have been delivered and, as applicable,
executed, sealed, attested, acknowledged, certified, or authenticated, each in
form and substance satisfactory to Administrative Agent and Lender, and a
“Seventh Amendment Fee” in the amount of Twenty Five Thousand Dollars
($25,000.00) shall be paid to Lender.   Borrower hereby irrevocably authorizes
the Administrative Agent to make a Revolving Loan to pay the Seventh Amendment
Fee.


Amendments.  The Loan Agreement is hereby amended as follows:


Distributions.   Section 14.10 of the Loan Agreement is deleted in its entirety
and replaced with the following (and the parties hereto acknowledge that all of
Section 14.10 is being restated, although only Section 14.10.1 has been
modified):


“14.10.  Distributions.  Directly or indirectly declare or make, or incur any
liability to make, any Distribution to any Person except:


14.10.1.   If (A) there is no Existing Default and no Default or Event of
Default is reasonably likely to occur from any such Distribution, and (B) the
Maximum Available Amount plus the Dollar amount of all cash on the Borrower’s
balance sheet minus (without duplication) the then-outstanding Revolving Loans,
exceeds (i) Twenty Five Million Dollars ($25,000,000) (both before and after
giving effect to any such Distribution), up to Eighteen Million Dollars
($18,000,000) in the aggregate per calendar year in one or more series of
transactions (excluding any redemption of Preferred Capital Stock, which is
covered exclusively in Section 14.10.2) of Distributions, and (ii) for the
period from June 25, 2008 through and including June 25, 2009, up to Eighteen
Million Dollars ($18,000,000) in the aggregate for all Distributions (excluding
any redemption of Preferred Capital Stock, which is covered exclusively in
Section 14.10.2) during such period.


14.10.2.  If there is no Existing Default and no Default or Event of Default is
reasonably likely to occur, the redemption of Preferred Capital Stock in one or
more series of transactions, up to the lesser of (A) Ten Million Dollars
($10,000,000) in the aggregate during the term of this Agreement, and (B) the
Dollar amount of all outstanding Preferred Capital Stock.”


Minimum Tangible Net Worth.   For all reporting periods after November 14, 2008,
Section 15.2 of the Loan Agreement is deleted in its entirety and replaced with
the following:

 
 

--------------------------------------------------------------------------------

 
 
“15.2.     Minimum Tangible Net Worth.  Each Borrower covenants that Tangible
Net Worth on the last day of each fiscal quarter shall be no less than (i) for
the fiscal quarter ending January 5, 2009, Sixty Million Dollars ($60,000,000),
and (ii) for the fiscal quarter ending April 5, 2009, Sixty Million Dollars
($60,000,000).”


Fixed Charges.   For all reporting periods after November 14, 2008, Section 15.4
of the Loan Agreement is deleted in its entirety and replaced with the
following:


“15.4.     Minimum Fixed Charge Coverage.  Each Borrower covenants that the
ratio of Borrower’s EBITDA calculated as of the day of each fiscal quarter for
the four fiscal quarter periods then ended, to Fixed Charges, calculated as of
the last day of each fiscal quarter for the four fiscal quarter periods then
ended, shall be no less than the ratio specified below; provided, however, for
the January 5, 2009 calculation, the components of such ratio (other than the
payments in clause (ii) of the definition of Fixed Charges) shall be calculated
only for the two most recent fiscal quarters ended on an annualized basis, and
for the April 5, 2009 calculation, the components of such ratio (other than the
payments in clause (ii) of the definition of Fixed Charges) shall be calculated
only for the three most recent fiscal quarters ended on an annualized basis:


Four Fiscal Quarter period ending on the following dates (unless another period
is noted above):
Minimum Fixed Charge Coverage Ratio
January 5, 2009
0.50:1.00
April 5, 2009
0.50:1.00”



Representations and Warranties of Borrower.   Each Borrower hereby represents
and warrants to Administrative Agent and Lender that (i) such Borrower’s
execution of this Agreement has been duly authorized by all requisite action of
such Borrower, (ii) no consents are necessary from any third parties for such
Borrower’s execution, delivery or performance of this Agreement, (iii) this
Agreement, the Loan Agreement, and each of the other Loan Documents, constitute
the legal, valid and binding obligations of Borrower enforceable against
Borrower in accordance with their terms, except to the extent that the
enforceability thereof against Borrower may be limited by bankruptcy, insolvency
or other laws affecting the enforceability of creditors rights generally or by
equity principles of general application, (iv) except as disclosed on the
disclosure schedule attached to the Loan Agreement and attached hereto as
Exhibit B, all of the representations and warranties contained in Section 11 of
the Loan Agreement are true and correct with the same force and effect as if
made on and as of the date of this Agreement, and (v) after giving effect to
this Agreement, there is no Existing Default.


Customer Identification - USA PATRIOT Act Notice.   Administrative Agent and
Lender hereby notifies the Borrowers and each other Covered Person that,
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (as amended from time to time
(including any successor statute) and together with all rules promulgated
thereunder, collectively, the “Act”), it is required to obtain, verify and
record information that identifies the Borrowers and each other Covered Person,
which information includes the name and address of the Borrowers and each other
Covered Person and other information that will allow Administrative Agent and
Lender to identify the Borrowers and each other Covered Person in accordance
with the Act.

 
 

--------------------------------------------------------------------------------

 
 
Reaffirmation.   Each Borrower hereby represents, warrants, acknowledges and
confirms that (i) except as specifically modified by the terms of this
Agreement, the Loan Agreement and the other Loan Documents remain in full force
and effect as amended by this Agreement, (ii) such Borrower has no defense to
its obligations under the Loan Agreement and the other Loan Documents, and the
Loan Obligations are due and owing to the Administrative Agent and Lender
without setoff or counterclaim, (iii) the Security Interests of the
Administrative Agent (held for the ratable benefit of the Lenders) under the
Security Documents secure all the Loan Obligations, are reaffirmed in all
respects, continue in full force and effect, have the same priority as before
this Agreement, and are not impaired or extinguished in any respect by this
Agreement, and (iv) such Borrower has no claim against Administrative Agent or
any Lender arising from or in connection with the Loan Agreement or the other
Loan Documents and any such claim is hereby irrevocably waived and released and
discharged forever.  Until the Loan Obligations are paid in full in cash and all
obligations and liabilities of each Borrower under this Agreement and the Loan
Documents are performed and paid in full in cash, each Borrower agrees and
covenants that they are respectively bound by the covenants and agreements set
forth in the Loan Agreement, Loan Document and in this Agreement.  The Borrowers
hereby ratify and confirm the Loan Obligations.  This Agreement does not create
or constitute, and is not, a novation of the Loan Agreement and the other Loan
Documents.


Release.   As a material part of the consideration for Administrative Agent and
Lender entering into this Agreement, each Borrower, jointly and severally, for
themselves and their officers, directors, employees and agents (collectively
“Releasor”) hereby forever releases, forever waives and forever discharges
Administrative Agent, each Lender, and Administrative Agent’s and Lender’s
predecessors, successors, assigns, officers, managers, directors, shareholders,
employees, agents, attorneys, representatives, parent corporations,
subsidiaries, and affiliates (hereinafter all of the above collectively referred
to as “Administrative Agent and Lender Group”), jointly and severally, from any
and all claims, counterclaims, demands, damages, debts, agreements, covenants,
suits, contracts, obligations, liabilities, accounts, offsets, rights, actions,
and causes of action of any nature whatsoever, including, without limitation,
all claims, demands, and causes of action for contribution and indemnity,
whether arising at law or in equity, and whether arising under, arising in
connection with, or arising from, the Loan Agreement, and the other Loan
Documents or otherwise, whether presently possessed or possessed in the future,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether presently accrued or to accrue hereafter, whether absolute
or contingent, foreseen or unforeseen, and whether or not heretofore asserted,
which Releasor may have or claim to, have against any of Administrative Agent
and Lender Group.


Governing Law.   This Agreement has been executed and delivered in St. Louis,
Missouri, and shall be governed by and construed under the laws of the State of
Missouri without giving effect to choice or conflicts of law principles
thereunder.


Section Titles.   The section titles in this Agreement are for convenience of
reference only and shall not be construed so as to modify any provisions of this
Agreement.


Fees and Expenses.   Borrower shall promptly pay to Administrative Agent all
fees, expenses and other amounts owing to Administrative Agent under the Loan
Agreement and the other Loan Documents upon demand, including, without
limitation, all reasonable fees, costs and expenses incurred by Administrative
Agent in connection with the preparation, negotiation, execution, and delivery
of this Agreement, but excluding costs and expenses incurred by Administrative
Agent in performing periodic field exams if such field exams are performed while
there is no Existing Default.

 
 

--------------------------------------------------------------------------------

 
 
Counterparts; Facsimile Transmissions.   This Agreement may be executed in one
or more counterparts and on separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.  Signatures to this Agreement may be given by facsimile or other
electronic transmission, and such signatures shall be fully binding on the party
sending the same.


Incorporation By Reference.   Administrative Agent, Lender and Borrower hereby
agree that all of the terms of the Loan Documents are incorporated in and made a
part of this Agreement by this reference.  This Agreement is a Loan Document.


Notice—Insurance.   
The following notice is given pursuant to Section 427.120 of the Missouri
Revised Statutes; nothing contained in such notice shall be deemed to limit or
modify the terms of the Loan Documents:


UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL.  THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS.  THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL.  YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT.  IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION.  THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.


Notice—Oral Commitments Not Enforceable.   

The following notice is given pursuant to Sections 432.045 and 432.047 of the
Missouri Revised Statutes; nothing contained in such notice shall be deemed to
limit or modify the terms of the Loan Documents:
 
 
 

--------------------------------------------------------------------------------

 
 
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.
 
{remainder of page intentionally left blank; signature pages follow}

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.


POMEROY IT SOLUTIONS, INC.
(formerly known as, Pomeroy Computer Resources, Inc.,
as successor by merger with Val Tech Computer Systems, Inc.)
   
By:
   
Name:
   
Title:
               
POMEROY SELECT INTEGRATION SOLUTIONS, INC.
   
By:
   
Name:
   
Title:
               
POMEROY STAFFING SOLUTIONS, LLC
(formerly, prior to conversion, Pomeroy Select Advisory Services, Inc.)
   
By:
   
Name:
   
Title:
               
POMEROY IT SOLUTIONS SALES COMPANY, INC.
(formerly known as, Pomeroy Computer Resources Sales Company, Inc.,
and as successor by merger with TheLinc, LLC and as successor by merger with
Micrologic Business Systems of K.C., LLC)
   
By:
   
Name:
   
Title:
               
POMEROY COMPUTER RESOURCES HOLDING COMPANY, INC.
     
By:
   
Name:
   
Title:
   





{remainder of page intentionally left blank; signatures continue}


 
 

--------------------------------------------------------------------------------

 
 
POMEROY COMPUTER RESOURCES OPERATIONS, LLP
     
By: Pomeroy IT Solutions, Inc., its partner
     
By:
   
Name:
   
Title:
               
PCR HOLDINGS, INC.
(formerly known as, Technology Integration Financial Services, Inc.)
     
By:
   
Name:
   
Title:
               
PCR PROPERTIES, LLC
(formerly, prior to conversion, PCR Properties, Inc.,
and prior to such conversion, formerly known as, T.I.F.S. Advisory Services,
Inc.)
     
By:
   
Name:
   
Title:
               
ALTERNATIVE RESOURCES CORPORATION
(as successor by merger with Pomeroy Acquisition Sub, Inc.)
     
By:
   
Name:
   
Title:
               
ARC SERVICE, INC.
     
By:
   
Name:
   
Title:
   





{remainder of page intentionally left blank; signatures continue}

 
 

--------------------------------------------------------------------------------

 
 
ARC STAFFING MANAGEMENT LLC
       
By:
   
Name:
   
Title:
               
ARC SHARED SERVICES LLC
       
By:
   
Name:
   
Title:
               
ARC TECHNOLOGY MANAGEMENT LLC
       
By:
   
Name:
   
Title:
               
ARC SOLUTIONS, INC.
       
By:
   
Name:
   
Title:
               
ARC MIDHOLDING, INC.
       
By:
   
Name:
   
Title:
   





{remainder of page intentionally left blank; signatures continue}

 
 

--------------------------------------------------------------------------------

 

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION,
 formerly known as Deutsche Financial Services Corporation,
 as Administrative Agent and as Lender


By:
   
Name:
   
Title:
   





{end of signatures}

 
 

--------------------------------------------------------------------------------

 

Exhibit A


Documents and Requirements




1.
Amendment No. 7 to Amended and Restated Credit Facilities Agreement executed by
Borrower and Lender.



2.
Secretary’s Certificate (certifying resolutions) for each of the following:



a)
Pomeroy IT Solutions, Inc. (formerly known as, Pomeroy Computer Resources, Inc.,
and as successor by merger with Val Tech Computer Systems, Inc.),

b)
Pomeroy Select Integration Solutions, Inc.,

c)
Pomeroy IT Solutions Sales Company, Inc. (formerly known as, Pomeroy Computer
Resources Sales Company, Inc., and as successor by merger with TheLinc, LLC and
as successor by merger with Micrologic Business Systems of K.C., LLC),

d)
Pomeroy Computer Resources Holding Company, Inc.,

e)
PCR Holdings, Inc. (formerly known as, Technology Integration Financial
Services, Inc.),

 
f)
Alternative Resources Corporation, a Delaware corporation (as successor by
merger with Pomeroy Acquisition Sub, Inc.),

g)
ARC Service, Inc., a Delaware corporation,

h)
ARC Solutions, Inc., a Delaware corporation, and

 
i)
ARC Midholding, Inc., a Delaware corporation



3.
Secretary’s Certificate (certifying resolutions) for Pomeroy Computer Resources
Operations, LLP



4.
Member’s Certificate (certifying resolutions) for:

a)
ARC Staffing Management LLC, a Delaware limited liability company,

b)
ARC Shared Services LLC, a Delaware limited liability company,

c)
ARC Technology Management LLC, a Delaware limited liability company,

d)
Pomeroy Staffing Solutions, LLC (formerly, prior to conversion, Pomeroy Select
Advisory Services, Inc., and after conversion, formerly Pomeroy Select Advisory
Services, LLC), and

e)
PCR Properties, LLC (formerly, prior to conversion, PCR Properties, Inc., and
prior to such conversion, formerly known as, T.I.F.S. Advisory Services, Inc.).



5.
Payment of Seventh Amendment Fee.



 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


Supplemental Disclosure Schedule




NONE




--------------------------------------------------------------------------------